Citation Nr: 0939743	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-22 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for recurrent 
tinea cruris with hyperpigmented changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1963 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 2006 rating decisions 
of the RO in Lincoln, Nebraska, which, in relevant part, 
granted service connection for recurrent tinea cruris with 
hyperpigmented changes assigning an initial noncompensable 
rating.  


FINDING OF FACT

The appellant's recurrent tinea cruris with hyperpigmented 
changes has not been manifested by affecting areas of at 
least 5% of the entire body or of exposed areas, intermittent 
systemic therapy, disfigurement of the head, face or neck, 
painful scar on examination, frequent loss of skin covering 
the affected region, deep tissue involvement, limitation of 
motion, or limitation of function of the affected region.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
recurrent tinea cruris with hyperpigmented changes are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800, 7806, 7813 (2009); Diagnostic Code 
7801-7805 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an initial 
compensable rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's claim, 
letters dated in January and March 2006 fully satisfied the 
duty to notify provisions, including notice of the degree of 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The RO attempted to acquire records from the 
clinic.  The Clinic responded to a RO request for records 
that they had no record of ever treating the appellant.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
June 2006 and July 2007.  The appellant has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2006 and 2007 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Ratings

The appellant contends that he is entitled to an initial 
compensable rating for his recurrent tinea cruris with 
hyperpigmented changes.  For the reasons that follow, the 
Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

The appellant currently receives a noncompensable rating for 
his recurrent tinea cruris with hyperpigmented changes under 
Diagnostic Code (DC) 7813, which directs that dermatophytosis 
(ringworm: of body, tinea corporis; of head, tinea capitis; 
of feet, tinea pedis; of beard area, tinea barbae; of nails, 
tinea unguium; of inguinal area (jock itch), tinea cruris) is 
to be rated based on the predominant disability (e.g. as 
disfigurement of the head, face, or neck (DC 7800), as scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or as dermatitis (DC 
7806)).  38 C.F.R. § 4.118 (2009).

Ratings under 7806 are determined by the percentage of the 
body afflicted with the skin disability.  38 C.F.R. § 4.118.  
A 10 percent rating is assigned where dermatitis or eczema 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12- month period.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, is rated 30 
percent disabling.  Dermatitis or eczema that involves more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118, DC 
7806.

The appellant's affected skin area was measured at his June 
2006 and July 2007 VA examinations.  On both occasions, the 
described involved area was less than 5% of his total body 
and not in an exposed area.  The appellant had hyperpigmented 
regions which were indicative of chronic involvement and 
recurrence.  At each examination, the rash was not currently 
active.  The appellant reported daily itching and 
intermittent chafing.  A January 2006 VA treatment record 
indicates that the appellant was seen for an erythematous, 
scaly rash of the groin, which spared the scrotum.  This 
description matches the description the appellant provided at 
his examinations and provided the basis of the area 
calculations.  The June 2006 VA examination report noted the 
January 2006 treatment.  The appellant described his 
outbreaks as occurring three to four times a year.  They 
could last from seven to ten days, if he caught them early 
with topical cream medication, to three to four weeks, if he 
had no medication at all.  The appellant reported getting 
reddish macules on his arms preceding an outbreak, but the 
examiner did not consider the condition to be spreading due 
to this.  July 2007 examiner noted minimal redness present on 
examination, but otherwise concurred with the June 2006 
evaluation.  

The appellant has argued that he has had a greater area of 
involvement at one time in the past, extending from knees 
onto his chest.  In 1983, he sought treatment from a Dr. 
Luckasen.  The appellant had a rash of the groin, buttocks, 
inner thighs and right arm.  The appellant was provided pills 
and a topical cream.  One month later the rash had cleared.  
Several years later in April 1990, the appellant returned to 
the doctor for additional treatment.  He had multiple scaly 
lesions on his chest and back with collarette scale.  He was 
diagnosed with pityriasis rosea.  This condition is "a 
common acute or subacute, self-limited exanthemaous disease 
of unknown etiology..."  Dorland's Illustrated Medical 
Dictionary 1441 (30th ed. 2003).  

The Board notes that the appellant has stated in his May 2007 
Notice of Disagreement that the wide-spread eruption occurred 
once.  A 1983 outbreak is too remote to provide much 
probative value compared with the current manifestations 
described in the VA examination reports and treatment 
records.  Additionally, the area of involvement appears to be 
stable and restricted to the groin during the period since 
the appellant filed for service connection.  The pityriasis 
rosea is not the appellant's service connected disability and 
cannot be used as a basis for a higher rating.  The Board 
finds that the records from Dr. Luckasen are of too little 
probative value to support a higher rating.  

The appellant has also been receiving a variety of topical 
creams for several years.  The VA examination reports state 
specifically that these creams are not corticosteroids and 
are not immunosuppressive.  There is no other indication of 
systemic therapy.  

In sum, the appellant's recurrent tinea cruris is not 
manifested by rashes involving at least 5% of the body or 
exposed areas or by intermittent systemic therapy.  The 
criteria for a compensable rating under DC 7806 are not met.  

The Board has also considered the applicability of the DCs 
covering scars, 7801-7805.  The regulation concerning scar 
ratings was revised, in September 2008, effective October 23, 
2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The changes 
in the Diagnostic Codes are applicable only to those claims 
filed on and after the applicability date, October 23, 2008.  
Id.  The appellant's claim has been pending since 2005; thus, 
the claim is from before the applicability date.  The 
appellant has not requested review under these provisions.  
The Board will not discuss the changes further.  The Board's 
discussion will focus on those scar DCs in effect in 2005.  
The Board notes that these are the provisions considered by 
the RO in the rating decisions and Statement of the Case 
provided to the appellant.  

The criteria provide for a 10 percent rating for scars other 
than the head, face, or neck that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7801.  
Such scarring involving 12 square inches (77 sq. cm.) 
warrants a 20 percent rating.  The July 2007 VA examination 
report states that the appellant does not have limited motion 
as a result of the rash.  The appellant complains that moving 
is difficult during an outbreak.  The July 2007 examiner 
stated that there is no actual restriction of motion.  The 
appellant appears to be stating that motion aggravates 
itching and burning sensations during outbreaks, which he 
avoids.  The Board finds that an avoidance of motion is not 
tantamount to limitation of motion.  The Board also notes 
that there is no indication of involvement of the tissue 
underlying the skin.  The Board finds that the recurrent rash 
is not deep within the meaning of DC 7801.  The Board 
concludes that the criteria for a compensable rating under DC 
7801 are not met.  

A 10 percent rating is warranted for scars other than the 
head, face, or neck that are superficial and do not cause 
limited motion that involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.  
The calculation of the currently involved area does not 
appear to exceed 144 square inches.  A compensable rating 
under this DC is not warranted.  

The criteria under DC 7803 provide for a 10 percent rating 
for superficial scars that are unstable.  Id.  Note (1) to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Id.  In his May 2007 Notice of 
Disagreement, the appellant stated that he has had skin loss.  
The January 2006 treatment note recording the appellant's 
active symptomatology notes that the rash was "scaly."  The 
"scaly" description refers to scales, "a thin, compacted, 
flaky fragment, such as...a bit of dried horny epidermis."  
Dorland's at 1660-661.  Loss of covering appears to connote a 
significant tissue loss in the affected region such as would 
be productive of a temporarily depressed region of skin.  
There is no evidence of a depressed area during active 
outbreak or during a period of inactivity.  The Board finds 
that the scaling aspect of the appellant's symptoms is not 
analogous to the loss of covering used in DC 7803.  

Superficial scars that are painful on examination warrant a 
10 percent rating under the criteria codified at Diagnostic 
Code 7804.  There is no indication from the VA examination 
reports or from the appellant's complaints that the affected 
area was painful on examination.  The appellant reported 
daily itching and burning, but not pain.  The Board concludes 
that the criteria for a compensable rating under DC 7804 are 
not met.

Scars may also be rated on the basis of the limitation of 
function of the part affected under DC 7805.  As discussed 
above, the appellant does not have limited function as a 
result of the rash.  The Board concludes that further inquiry 
is not warranted.  

In sum, the Board concludes that the criteria for a 
compensable rating under the scar DCs, 7801-7805, are not 
met.  Finally, the Board notes that DC 7813 also allows for 
ratings based on disfigurement under DC 7800.  This DC 
requirements involvement of the head face or neck.  This has 
not been shown in the evidence and the appellant has never 
contended that the condition has affected his head, face or 
neck.  Further consideration of this DC is not warranted.

Regardless of whether the appellant's disability is 
predominantly characterized by scar, disfiguration or 
dermatitis, the criteria for a compensable rating have not 
been met under any DC.  The Board concludes that a schedular 
compensable rating is not warranted.  See 38 C.F.R. § 4.118, 
DC 7813, supra.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's recurrent tinea 
cruris with hyperpigmented changes disability is not 
inadequate.  The appellant's complaints of itching, chaffing, 
burning sensations and occasional outbreaks appear to be 
consistent with the expected and enumerated symptoms of tinea 
cruris.  The appellant's disability is to be rated by 
predominant disability, and the Board has discussed each 
possible predominant disability DC relevant.  There are no 
symptoms left undiscussed by such consideration.  There is no 
unpleasant odor associated with the appellant's disability.  
See Smallwood v. Brown, 10 Vet.App. 93, 97 (1997).  It does 
not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for recurrent 
tinea cruris with hyperpigmented changes is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


